74 So. 3d 126 (2011)
Michael F. MADDEN, II, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Riverwalk Hotels, LLC, Appellees.
No. 1D10-5213.
District Court of Appeal of Florida, First District.
September 13, 2011.
Michael F. Madden, II, pro se, Appellant.
M. Elaine Howard, Assistant General Counsel, Florida Unemployment Appeals Commission, for Appellees.
PER CURIAM.
Michael F. Madden, II, appeals an order of the Florida Unemployment Appeals Commission which dismissed his appeal to that tribunal as untimely. The Commission has moved for a relinquishment of jurisdiction, agreeing that Madden's failure to timely invoke its jurisdiction was the result of misinformation given to him by the Agency for Workforce Innovation. In this circumstance we treat the motion to relinquish jurisdiction as a confession of error. See Stacey v. Dep't of Prof'l Regulation, Board of Nursing Home Adm'r, 547 So. 2d 241 (Fla. 1st DCA 1989). The order on appeal is quashed and the cause is reversed and remanded to the Unemployment Appeals Commission for further proceedings.
REVERSED and REMANDED.
BENTON, C.J., LEWIS, and ROBERTS, JJ., concur.